Citation Nr: 1630591	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An October 2009 VA examiner stated that the tinnitus is associated with hearing loss.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Pursuant to Schroeder, the Board will consider whether the tinnitus is secondary to bilateral hearing loss.  The Veteran is not prejudiced by the Board's consideration of entitlement to service connection for tinnitus as secondary to bilateral hearing loss because the RO has considered whether service connection is warranted for bilateral hearing loss.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran served in the Republic of Vietnam.  The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  Therefore, the Board will be considering whether the hypertension is secondary to herbicide exposure.

In light of the above, the issues are as stated on the first page of this decision.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure.

2.  The preponderance of competent and credible evidence shows that tinnitus was not demonstrated in service and that there is no nexus between the current tinnitus and service, to include in-service noise exposure.

3.  The Veteran is not service connected for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 3.326(a).

VA's duty to notify was satisfied in a letter dated June 1, 2009.  See 38 U.S.C.A. § 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO obtained the available service treatment records but the only records obtained were the entrance and separation examination reports.  VA has a heightened duty to assist the Veteran in developing his claims since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was afforded a VA examination in October 2009.  The Board finds that the October 2009 VA examination report is adequate to satisfy VA's duty to assist in that it is based on a thorough review of the record and is supported by rationale.

Governing law and regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112.  
 
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Bilateral hearing loss 

The October 2009 VA audiological examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, Hickson element (1) is satisfied and the question is whether his current hearing loss is related to active service.  See 38 C.F.R. § 3.303.

The Veteran claims that his in-service noise exposure was from noise exposure from being a helicopter crew chief   His DD Form 214 shows that he served as an aircraft mechanic and repairman.  The Board finds that the Veteran had in-service noise exposure and that Hickson element (2), in-service injury or disease, is met.

The Board has reviewed the available service treatment records and the VA audiological examination report.  The preponderance of competent and credible evidence shows that bilateral hearing loss for VA purposes was not demonstrated in service, that bilateral hearing loss was not compensably manifested within a year of separation from active service, and that there is no nexus between the current bilateral hearing loss for VA purposes and service, to include in-service noise exposure.

The Veteran's service treatment records show no complaints or findings of hearing loss.  In particular, his service treatment records show no hearing loss disability for VA purposes in service.  The June 1969 entrance examination report reflects puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0 
0 
0
0
LEFT
0
0
0
0
0

The January 1972 entrance examination report reflects puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
15
15 
15 
N/A
15
LEFT
15
15
15
N/A
15

Simply put, the Veteran is not shown to have a hearing loss disability for VA purposes in either ear during service.  See 38 C.F.R. § 3.385.  Hearing loss disability for VA purposes was first medically indicated in 2009.  

The October 2009 VA examination report reflects that the examiner opined that the Veteran's hearing loss is less likely as not (less than 50/50 probability) caused by or a result of noise exposure.  The examiner acknowledged that the Veteran had in-service noise exposure related to engine and rotor noise as well as gunfire without ear protection.  The examiner, however, added that the Veteran had normal hearing bilaterally for all frequencies tested.

In his January 2010 notice of disagreement, the Veteran cited Hensley v. Brown, 4 Vet. App. 155, 159-60 (199) for the holding that normal hearing on a separation examination does not necessarily preclude service connection for hearing loss if a veteran can sufficiently demonstrate a medical relationship between his in-service exposure to loud noise and his current disability.  In this case, the Veteran has not sufficiently demonstrated a medical relationship between his in-service noise exposure and his current hearing loss because he has not submitted an opinion from a medical professional relating the current hearing loss to in-service noise exposure.

To the extent that the Veteran is claiming continuity of hearing-difficulty symptomatology in that he is claiming ringing in his ears since 1970 when began serving as a crew chief, the Veteran is competent to this assertion and the Board finds him credible.  Nevertheless, the Board gives the great weight to the VA examiner's opinion in November 2009 who considered the assertions of continuity of hearing-difficulty symptomatology but also relied on the results of objective testing during service. 

The Veteran claims that his hearing loss is related to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his hearing loss and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that that the most credible and probative evidence weighs strongly against finding that his bilateral hearing loss is related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Tinnitus

The November 2009 VA audiological examination report reveals a diagnosis of tinnitus.  Thus, Hickson and Wallin element (1), current disability, is satisfied.

As for direct service connection, the question is whether his current tinnitus is related to active service.  See 38 C.F.R. § 3.303.  As noted above, the Board has determined that the Veteran had in-service noise exposure.  Hence, Hickson element (2), in-service injury or disease, is met.

The Board has reviewed all service treatment records and the VA audiological examination report.  The preponderance of competent and credible evidence shows that tinnitus was not demonstrated in service and that there is no nexus between the current tinnitus and service, to include in-service noise exposure.

The Veteran's service treatment records show no complaints or findings of ringing in the ears and no diagnosis of tinnitus.  At the separation examination, the ears were normal and tinnitus was not diagnosed.  

The November 2009 VA examination report reflects that the examiner opined that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of noise exposure.  The examiner acknowledged that the Veteran had in-service noise exposure related to engine and rotor noise as well as gunfire without ear protection.  The examiner stated that the tinnitus is a disorder associated with the current hearing loss and that the Veteran had normal hearing bilaterally for all frequencies tested.

The Veteran is claiming ringing in his ears since 1970 when began serving as a crew chief.  The Veteran is competent to this assertion and the Board finds him credible.  Nonetheless, supporting medical evidence is required.  See Voerth, 13 Vet. App. at 120-21.  In this case, the Board gives the great weight to the VA examiner's opinion in November 2009 who in essence rejected this reporting of continuity of ringing in the ears since 1970 as being a manifestation of the current tinnitus by opining that the current tinnitus is not related to service because the tinnitus is associated with the hearing loss. 

The Veteran claims that his tinnitus is related to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his tinnitus and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4.

With regard to secondary service connection, as determined above, the Veteran is not service connected for a bilateral hearing loss disability.  Accordingly, Wallin element (2), a service-connected disability, is not met.

In summary, for the reasons and bases set forth above, the Board concludes that that the most credible and probative evidence weighs strongly against finding that his bilateral hearing loss is related to service.  In addition, service connection is not in effect for bilateral hearing loss.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss, is denied.


REMAND

The Veteran had elevated systolic blood pressure readings at the June 1969 entrance examination and the January 1972 separation examination.  A VA medical opinion is necessary to determine whether the hypertension is related to active service, to include in-service elevated systolic blood pressure readings and herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hypertension and obtain any identified records.

2.  After the development in 1 is completed, arrange for the Veteran's claims file to be reviewed by a medical professional.  The Veteran should only be scheduled for physical examination if the medical professional deems it necessary.  The medical professional should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current hypertension is related to active service, to include the in-service elevated systolic blood pressure readings and exposure to herbicides.  A complete rationale for any opinion offered must be provided.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


